726 S.E.2d 854 (2012)
STATE
v.
Joseph Doyle DULANEY.
No. 141P12-1.
Supreme Court of North Carolina.
June 13, 2012.
Joseph Doyle Dulaney, Salisbury, for Dulaney, Joseph Doyle.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
Phil Berger, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 4th of April 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."